Citation Nr: 0820828	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
2005, for service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 24, 
2005, for service connection for tinnitus.

3.  Entitlement to an effective date earlier than May 24, 
2005, for service connection for residuals of inguinal hernia 
repair.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for residuals of an 
appendectomy.

6.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

7.  Entitlement to an initial compensable disability rating 
for residuals of inguinal hernia repair.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issues of entitlement to an initial compensable 
disability rating for bilateral hearing loss and entitlement 
to an initial compensable disability rating for residuals of 
inguinal hernia repair are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
bilateral hearing loss, tinnitus, or residuals of inguinal 
hernia repair, either formal or informal, was not received 
prior to May 24, 2005.

2.  The medical evidence does not show a current right foot 
disability.

3.  The medical evidence does not show residuals of an 
appendectomy.




CONCLUSIONS OF LAW

1.  An effective date prior to May 24, 2005, for the grant of 
service connection for bilateral hearing loss, tinnitus, or 
residuals of inguinal hernia repair is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Residuals of an appendectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in May 2005, prior to its initial adjudication 
of the claims.  Although the veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claims until after the claims were 
adjudicated, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a right foot disorder or 
residuals of an appendectomy.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claims is no more than harmless error.

The Board also notes that the veteran was not afforded a VA 
examination in response to his claim for residuals of an 
appendectomy.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims file contains no 
suggestion or other indication that the veteran suffers from 
residuals of an appendectomy.  The evidence in this case is 
sufficient to decide the claim.  Moreover, there is no 
reasonable possibility that a VA examination would result in 
evidence to substantiate the claim.  Accordingly, the Board 
has determined that VA is not obliged to afford the veteran a 
VA examination in response to his claim for residuals of an 
appendectomy. 
 
The Board also notes that the service medical records, and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims was 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.


Legal Criteria
Effective Dates

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2006); 38 C.F.R. § 3.151(a) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

Analysis
Effective Date

The veteran's original claim for service connection for 
bilateral hearing loss, tinnitus and for residuals of 
inguinal hernia repair was received on May 24, 2005, more 
than one year following his discharge from service.  This 
fact is not in dispute.  Consequently, May 24, 2005, is the 
earliest possible effective date for service connection. 

The veteran has essentially contended that he is entitled to 
an earlier effective date for the award of service connection 
for bilateral hearing loss, tinnitus and residuals of 
inguinal hernia repair because he had experienced these 
disorders since his time in service.  To some extent, the 
veteran appears to be raising an argument couched in equity 
in that he is contending that since there is medical evidence 
of treatment for his disorders since service, he should be 
compensated from that period of time.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  As previously stated, the 
effective date assigned in this case is dictated by the date 
of filing of the veteran's claim.

Legal Criteria
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
225, 233 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis
Right Foot Disability

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
a current right foot disability.  An August 2005 VA X-ray 
study of the veteran's right foot showed no evidence of a 
fracture, dislocation or other bone or joint abnormality.  
During an August 2006 VA examination, the veteran complained 
of right foot numbness.  However, the examiner noted that 
objective evidence did not support a diagnosis for a right 
foot condition during the time of examination. 

In the absence of a confirmed diagnosis of a right foot 
disability, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established, as noted above, that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.

Analysis
Appendectomy

While the veteran was found to have undergone an appendectomy 
in 1979 while in service at a hospital in Frankfort, Germany, 
neither the service medical records nor any of the post-
service medical evidence shows that he has been found to have 
residuals of the appendectomy.  

As stated above, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Though the veteran has reported pulling and sharp pains on an 
intermittent basis, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  Although he is competent to report 
on his symptoms, as a lay person without medical training, 
the veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu.

In view of the absence of any medical evidence showing that 
the veteran has any residuals of an appendectomy, this claim 
must be denied - irrespective of any other Hickson 
considerations.



ORDER

An effective date prior to May 24, 2005, for the grant of 
service connection for bilateral hearing loss is denied.

An effective date prior to May 24, 2005, for the grant of 
service connection for tinnitus is denied.

An effective date prior to May 24, 2005, for the grant of 
service connection for residuals of inguinal hernia repair is 
denied.

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for residuals of an 
appendectomy is denied.


REMAND

The veteran contends that his service-connected bilateral 
hearing loss and residuals of inguinal hernia repair are more 
severe than reflected in the initial rating assigned.  The 
Board notes that the most recent VA audiological examination 
was performed in September 2005 and the most recent 
examination assessing his inguinal hernia repair was 
performed in August 2005.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  In light of the length of time since 
the veteran's last examinations, the Board is of the opinion 
that he should be afforded new examinations addressing the 
severity of his service-connected bilateral hearing loss and 
inguinal hernia repair.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. The RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA audiological examination 
to assess the severity of his service-
connected bilateral hearing loss 
disability.

2.  The RO or the AMC should also make 
arrangements for the veteran to be 
afforded a VA examination to assess the 
severity of his service-connected 
residuals of inguinal hernia repair.

3.  Thereafter, the RO or the AMC 
should review the claims folder and 
ensure that the requested development 
has been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Thereafter, the RO or the AMC 
should readjudicate the issues on 
appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue to the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


